DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed March 9, 2022 has been entered.
Claim Objections
Claims 3 and 4 are objected to because of the following informalities. 
Claim 3 includes the limitation “wherein the method is performed in response to unsteady flow being detected” and Claim 4 “wherein the method is performed in response to inlet distortion being detected. The claim it unclear whether the method is being performed or not because the limitation is not positively recited. It is unclear whether unsteady flow or inlet distortion is detected or not. An example of a positive recitation is detecting unsteady flow or detecting inlet distortion and in response performing the method. The broadest reasonable interpretation (BRI) of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (MPEP 2111.04 II). 
Typically, a contingent limitation modifies one of a plurality of steps of a method. Thus, the BRI reading leaves the steps that remain in the method. In this instance, the “in response to unsteady flow or inlet distortion being detected” modifies all of the steps of the method. Thus, the BRI reading of claims 3 and 4 results in a method with no steps. In essence, Applicant is claiming a method with no steps or a method that does “nothing.” Claims 3 and 4 have been examined for the purposes of compact prosecution. However, appropriate correction is required.
Response to Amendment
This Office action is responsive to the amendment filed 9 March 2022.  Claims 1-20 are pending. Claims 5-8 and 15-20 are withdrawn. Claims 1-4 and 9-14 are examined.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 9 include the limitation  “transferring a second amount of the excess electrical power to the battery, the second amount of the excess electrical power being a remaining amount of electrical power generated by the second electrical machine that is greater than the difference between the maximum power rating and the electrical power demand, such that the second amount of the excess electrical power charges the battery.” 
First, the claim recites that excess electrical power is an amount greater than the difference between the maximum power rating and the electrical power demand. This amount appears to be greater than the excess power that is available assuming the excess is being only generated by the second electric machine. The specification doesn’t disclose a system of devices capable of transferring an amount of energy that is greater than excess amount that is available to charge the battery.
Second, the specification doesn’t disclose a determination of a remaining amount of electrical power used to charge the battery as claimed. In ¶129, the specification discloses that the excess capacity PHmax-PD is transferred to other loads, such as the battery 305.  PHmax is the maximum power rating of the first machine and PD is the power demand. However, the claim is referring to the maximum power rating of the second electric machine, which is referred to as PLmax. The specification doesn’t disclose a difference of PLmax-PD being used to determine an amount of power to transfer to the battery to charge it. For example, in ¶90, the specification discloses that the difference PLmax-PD is diverted to the HP motor-generator to reduce the stator outlet temperature. The specification doesn’t disclose this energy is diverted to the battery to charge it. Further, the specification doesn’t disclose a fraction of the difference PLmax-PD is used to charge the battery, such as an amount that is greater or less than the difference.  In addition, even in the instance of the difference of PHmax-PD, the specification doesn’t specify that some fraction of this amount is transferred to the battery, i.e., in the case of the claims the fraction is greater than 1.
For these reasons, in claims 1 and 9, the limitation  “transferring a second amount of the excess electrical power to the battery, the second amount of the excess electrical power being a remaining amount of electrical power generated by the second electrical machine that is greater than the difference between the maximum power rating and the electrical power demand, such that the second amount of the excess electrical power charges the battery” is considered new matter. Claims 2-4 depend from claim 1 and claims 10-14 depend from claim 9.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 9-14  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 9 include the limitation “transferring a second amount of the excess electrical power to the battery, the second amount of the excess electrical power being a remaining amount of electrical power generated by the second electrical machine that is greater than the difference between the maximum power rating and the electrical power demand, such that the second amount of the excess electrical power charges the battery.” It is unclear what is the amount of power that is being delivered to the battery. The claim doesn’t specify at what power rating the second electric machine is operating during the transfer of power to the battery. Further, the claim doesn’t specify that the power demand is less than the maximum power rating or the power rating that the second electric machine is operating. Thus, it is unclear what is the amount excess electric power that is available or whether there is even any excess power available for charging the battery. It is noted that according to the claims, power is transferred to the first electric machine while operating the second electric machine at maximum power rating. However, it is unclear whether the second electric machine is operating at maximum power rating when power is transferred to the battery. 
Further, the maximum amount of excess power that could be transferred to the battery, as claimed, appears to be the difference between the maximum power rating of the second electric machine (This assumes that the power is only coming from the second electric machine, the power demand is less than the maximum power rating of the second electric machine and the second electric machine is operating at the maximum power rating. These limitations are not included in the claim, which contributes to the lack of clarity.). However, the claims recite transferring an amount of excess power that is greater than this amount. The claim is vague because it recites generation of an unaccounted amount of excess energy that is transferred to the battery. For the purposes of examination, the claims are interpreted as “transferring a second amount of the excess electric power to the battery, such that the second amount of the excess electric power charges the battery.”  Claims 2-4 and 10-14 depend from claims 1 and 9.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis US 20060225431 in view of Dalal US 20180216526.
Regarding claim 1, Kupratis teaches a method of increasing surge margin at a set thrust in a gas turbine engine (Fig.1) having a high-pressure (HP) spool 14 drivingly connected to a first electric machine 26 , and a low-pressure (LP) spool (12) drivingly connected to a second electric machine 28, the method comprising:  operating the second electric machine as a generator and accelerating the second electric machine to reach the maximum power rating  (¶46, the second electric machine is controlled input a constant amount of power into the high speed spool 14. Hence, it is operated at its maximum power rating, which is the constant power value. When the system is not operating, electric machine is not operating. When, the system is started, the electric machine is accelerated to its maximum power rating to generate power), transferring mechanical power from the LP spool to the HP spool ("Lowspeed generator 28 extracts power from the low-speed shaft 12 and the power is transferred to the high-speed motor 26 which imparts the transferred power (net of losses) to the high-speed shaft 14;" [0032]) by operating the first electric machine as a motor (¶37, “If the electrical machine 26 is in motor mode and power is input to the motor, the shaft 14 rotates faster.”), and transferring a first amount of excess electrical power to the first electric machine during operating the second electric machine at the maximum power rating (¶24, “The power from the electrical machine 28 acting as a generator is available to drive anything else via a motor. Thus, the electric machine 28 acting as a generator can be used to add power that was extracted via the low speed turbine 24 to the gas generator spool 14 when the electrical machine 26 is selected to operate as a motor”. The added power is excess electrical power. As discussed above, the second electric machine operates at maximum power rating which is a constant) a corrected speed of a HP compressor of the HP spool is increased using the excess electrical power (¶37, If the electrical machine 26 is in motor mode and power is input to the motor, the shaft 14 rotates faster. ¶40, when the shaft 14 rotates faster, the compressor moves away from the surge line) and a working line of a LP compressor of the LP spool is lowered (¶37, the LP spool rotates slower in response to the load being applied. Hence, it moves closer to the surge line. More fuel can be added to bring the LP spool back up. But, initially, it is lowered when the load is applied).
	Kupratis doesn’t teach determining that an electrical power demand is less than a maximum power rating of the second electric machine and the excess power being an amount of electrical power based on a difference between the maximum power rating, supplying electrical power from a battery to the first electric machine during the accelerating of the second electric machine until the second electric machine operates at the maximum power rating and the electrical power demand and transferring a second amount of the excess electrical power to a battery, the second amount of the excess electrical power being a remaining amount of electrical power generated by the second electrical machine that is greater than the difference between the maximum power rating and the electrical power demand, such that the second amount of the excess electrical power charges the battery.
Dalal teaches a two-speed spool gas turbine engine for an aircraft. Electricity is generated from a high-speed spool and a low-speed using electrical machines coupled to each spool and directed to the high-speed spool to assist in rotating the high-speed spool (Abstract). Dalal teaches determining that an electrical power demand is less than a maximum power rating of the second electric machine and the excess power being an amount of electrical power based on a difference between the maximum power rating and the electrical power demand.  In ¶20, Dalal teaches, 
“Depending on aircraft load analysis and power system architecture definition, both the high-pressure spool and the low pressure spool generator systems can be loaded at 50% to 60% during normal flight operation to carry spare capacity for failure modes of other engine/generators and peak overload condition. During power assist operation, the low-pressure spool generator system can have enough capacity (in overload condition, e.g., 150% for 5 minute or 200% for 5 seconds) to carry all its own bus loads, bus loads (all essential plus all or some non-essential loads) of the high pressure spool, and also provide power for the power assist operation. The 50% to 60% load is a percentage of the maximum power rating of the generator system. Power can be managed to remain within high pressure spool and low pressure spool horsepower extraction ratings.” 
The 50% to 60% load value is an electrical power demand less than a maximum power rating of the second electric machine. The excess power that is available is the spare capacity which is the difference between the percent load value and the maximum power that the second electric machine can generate and is available to supply to the high speed spool. Dalal teaches the system and methods can eliminate the need for a high power battery rated to provide power for the power assist (¶23).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Kupratis operate by determining an electrical power demand is less than a maximum power rating of the second electric machine and the excess power being an amount of electrical power based on a difference between the maximum power rating and the electrical power demand, as taught by Dalal, in order to eliminate the need for a high power battery rated to provide power for the power assist to the high speed spool.
	Although Dalal teaches that a high power battery can be eliminated, Dalal still teaches the use of a battery. In particular, Dalal teaches supplying electrical power from a battery to the first electric machine during the accelerating of the second electric machine until the second electric machine operates at the maximum power rating (In ¶47, Dalal teaches “electrical power redirected to the high pressure spool can come from a generator associated with a low pressure spool, a generator associated with an APU, a battery, any other source , or any combination of the foregoing. Power can be drawn from the battery at any time power is being directed to the high pressure spool.  In ¶48, Dalal teaches the control system 600 can cause electrical power drawn from the battery to no longer be redirected to the high pressure spool. Examiner notes that the language of limitation “until the second electric machine at operates at the maximum power rating” doesn’t preclude redirecting energy to the high pressure spool after maximum power rating is reached, i.e., the claim is not being interpreted as stopping a redirection of energy from the battery when the maximum power rating is reached, but rather including both prior to and during maximum power being reached. As discussed above, the system of Kupratis can be operated from start up to its maximum power rating, and Dalal’s battery can be used at this time as Dalal teaches any combination of power sources can be used at any time.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Kupratis in view of Dalal operate by supplying electrical power from a battery to the first electric machine during the accelerating of the second electric machine until the second electric machine operates at the maximum power rating, as taught by Dalal, in order to aid in the power assist operation for the high power spool as taught by Dalal.
	As discussed above in the rejections the limitation “transferring a second amount of the excess electrical power to the battery, the second amount of the excess electrical power being a remaining amount of electrical power generated by the second electrical machine that is greater than the difference between the maximum power rating and the electrical power demand, such that the second amount of the excess electrical power charges the battery” is being interpreted as “transferring a second amount of the excess electric power to the battery, such that the second amount of the excess electric power charges the battery” because the “remaining amount” is unclear in the claim.
	Dalal teaches transferring a second amount of the excess electric power to the battery, such that the second amount of the excess electric power charges the battery (¶38, a battery or any energy storage device such as capacitor 344 can be in communication with a battery charger 346.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Kupratis in view of Dalal operate by transferring a second amount of the excess electric power to the battery, such that the second amount of the excess electric power charges the battery, as taught by Dalal, in order to allow the battery to be charged and provide power when needed, as taught by Dalal.
	Regarding claim 2, Kupratis in view of Dalal teaches the invention as discussed for claim 1, and Dalal further teaches the excess power is transferred from the second electric machine to the first electric machine via one or more power conversion stages (¶29, The first generator 212 can be in communication with a first power converter 214. The second generator 222 can be in communication with a second power converter 224. The first power converter 214 can receive power from the first generator 212. The second power converter 224 can receive power from the second generator 222. The first power converter 214 and/or the second power converter 224 can be bidirectional, active, AC-DC, AC-AC, the like, and/or any combination of the foregoing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Kupratis in view of Dahl operate such that the excess power is transferred from the second electric machine to the first electric machine via one or more power conversion stages, as taught by Dalal, in order to eliminate the need for a high power battery rated to provide power for the power assist to the high speed spool.
	Regarding claim 9, Kupratis teaches a gas turbine engine for an aircraft (Fig.1 ), the gas turbine engine comprising: a high-pressure (HP) spool 14 comprising an HP compressor 20 and a first electric machine 26 driven by an HP turbine 18; a low-pressure (LP) spool (12, 24 and compressor not shown; [0023]), including an LP compressor [0023] and a second electric machine 28 driven by an LP turbine 24, a battery connected to the first electric machine and the second electric machine (battery 394, Fig. 3 shows connections); and an engine controller (control system 30, [0036]) configured to increase surge margin at a set thrust setting ("The control system 30 provides instructions to the electrical machines 26 and 28 to operate as a motor or generator depending upon engine requirements. The power electronics 31 between the electrical machines 26 and 28 are provided to allow electrical power to be transferred from the machine 26 to the machine 28 and vice-versa" [0036]), the engine controller being configured to perform operating the second electric machine as a generator and accelerating the second electric machine to reach the maximum power rating (¶46, the second electric machine is controlled input a constant amount of power into the high speed spool 14. Hence, it is operated at its maximum power rating, which is the constant power value. When the system is not operating, electric machine is not operating. When, the system is started, the electric machine is accelerated to its maximum power rating to generate power.), transferring mechanical power from the LP spool to the HP spool ("Lowspeed generator 28 extracts power from the low-speed shaft 12 and the power is transferred to the high-speed motor 26 which imparts the transferred power (net of losses) to the high-speed shaft 14;" [0032])  by operating the first electric machine as a motor (¶37, “If the electrical machine 26 is in motor mode and power is input to the motor, the shaft 14 rotates faster.”) and transferring a first amount of excess electric power to the first electric machine during operating the second electric machine at the maximum power rating (¶24, “The power from the electrical machine 28 acting as a generator is available to drive anything else via a motor. Thus, the electric machine 28 acting as a generator can be used to add power that was extracted via the low speed turbine 24 to the gas generator spool 14 when the electrical machine 26 is selected to operate as a motor”. The added power is excess electrical power. As discussed above, the second electric machine operates at maximum power rating which is a constant), such that a corrected speed of the HP compressor of HP spool is increased using the excess electric power (¶37, If the electrical machine 26 is in motor mode and power is input to the motor, the shaft 14 rotates faster. ¶40, when the shaft 14 rotates faster, the compressor moves away from the surge line) and a working line of the LP compressor (¶37, the LP spool rotates slower in response to the load being applied. Hence, it moves closer to the surge line. More fuel can be added to bring the speed of the LP spool back up. But, initially, it is lowered when the load is applied).
Kupratis doesn’t teach determining that an electrical power demand is less than a maximum power rating of the second electric machine and the excess power being an amount of electrical power based on a difference between the maximum power rating, supplying electrical power from a battery to the first electric machine during the accelerating of the second electric machine until the second electric machine operates at the maximum power rating and the electrical power demand and transferring a second amount of the excess electrical power to a battery, the second amount of the excess electrical power being a remaining amount of electrical power generated by the second electrical machine that is greater than the difference between the maximum power rating and the electrical power demand, such that the second amount of the excess electrical power charges the battery. 
Dalal teaches a two speed spool gas turbine engine for an aircraft. Electricity is generated from a high-speed spool and a low-speed using electrical machines coupled to each spool and directed to the high-speed spool to assist in rotating the high-speed spool (Abstract). Dalal teaches determining that an electrical power demand is less than a maximum power rating of the second electric machine and the excess power being an amount of electrical power based on a difference between the maximum power rating and the electrical power demand.  In ¶20, Dalal teaches, 
“Depending on aircraft load analysis and power system architecture definition, both the high pressure spool and the low pressure spool generator systems can be loaded at 50% to 60% during normal flight operation to carry spare capacity for failure modes of other engine/generators and peak overload condition. During power assist operation, the low pressure spool generator system can have enough capacity (in overload condition, e.g., 150% for 5 minute or 200% for 5 seconds) to carry all its own bus loads, bus loads (all essential plus all or some non-essential loads) of the high pressure spool, and also provide power for the power assist operation. The 50% to 60% load is a percentage of the maximum power rating of the generator system. Power can be managed to remain within high pressure spool and low pressure spool horsepower extraction ratings.” 
The 50% to 60% load value is an electrical power demand less than a maximum power rating of the second electric machine. The excess power that is available is the spare capacity which is the difference between the percent load value and the maximum power that the second electric machine can generate and is available to supply to the high speed spool. Dalal teaches the system and methods can eliminate the need for a high power battery rated to provide power for the power assist (¶23). The methods of Dahl are implemented by a control system (600, Fig. 6).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the control system of the gas turbine engines of Kupratis operate by determining an electrical power demand is less than a maximum power rating of the second electric machine and the excess power being an amount of electrical power based on a difference between the maximum power rating and the electrical power demand, as taught by Dalal, in order to eliminate the need for a high power battery rated to provide power for the power assist to the high speed spool.
Although Dalal teaches that a high power battery can be eliminated, Dalal still teaches the use of a battery. In particular, Dalal teaches supplying electrical power from a battery to the first electric machine during the accelerating of the second electric machine until the second electric machine operates at the maximum power rating (In ¶47, Dalal teaches “electrical power redirected to the high pressure spool can come from a generator associated with a low pressure spool, a generator associated with an APU, a battery, any other source , or any combination of the foregoing. Power can be drawn from the battery any time power is being directed to the high pressure spool.  In ¶48, Dalal teaches the control system 600 can cause electrical power drawn from the battery to no longer be redirected to the high pressure spool. It is noted that the language of limitation “until the second electric machine at operates at the maximum power rating” doesn’t preclude redirecting energy to the high pressure spool after maximum power rating is reached, i.e., the claim is not being interpreted as stopping a redirection of energy from the battery when the maximum power rating is reached, but rather including both prior to and during maximum power being reached. As discussed above, the system of Kupratis can be operated to go from start up to its maximum power rating and battery power in Dalal can be used at these times as Dalal teaches any combination of power sources can be used at any time).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Kupratis in view of Dalal operate by supplying electrical power from a battery to the first electric machine during the accelerating of the second electric machine until the second electric machine operates at the maximum power rating, as taught by Dalal, in order to aid in the power assist operation for the high power spool as taught by Dalal.
	As discussed in the above rejections, the limitation “transferring a second amount of the excess electrical power to the battery, the second amount of the excess electrical power being a remaining amount of electrical power generated by the second electrical machine that is greater than the difference between the maximum power rating and the electrical power demand, such that the second amount of the excess electrical power charges the battery” is being interpreted as “transferring a second amount of the excess electric power to the battery, such that the second amount of the excess electric power charges the battery” because the “remaining amount” is unclear in the claim.
	Dalal teaches transferring a second amount of the excess electric power to the battery, such that the second amount of the excess electric power charges the battery (¶38, a battery or any energy storage device such as capacitor 344 can be in communication with a battery charger 346.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the gas turbine engines of Kupratis in view of Dalal operate by transferring a second amount of the excess electric power to the battery, such that the second amount of the excess electric power charges the battery, as taught by Dalal, in order to allow the battery to be charged and provide power when needed, as taught by Dalal.
Regarding claim 10, Kupratis in view of Dalal teaches the invention as discussed for claim 9, and Dalal further teaches the excess power is transferred from the second electric machine to the first electric machine via one or more power conversion stages (¶29, The first generator 212 can be in communication with a first power converter 214. The second generator 222 can be in communication with a second power converter 224. The first power converter 214 can receive power from the first generator 212. The second power converter 224 can receive power from the second generator 222. The first power converter 214 and/or the second power converter 224
can be bidirectional, active, AC-DC, AC-AC, the like, and/or any combination of the foregoing). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the control system of the gas turbine engines of Kupratis in view of Dahl operate such that the excess power is transferred from the second electric machine to the first electric machine via one or more power conversion stages, as taught by Dalal, in order to eliminate the need for a high power battery rated to provide power for the power assist to the high speed spool.
	Regarding claim 13, Kupratis in view of Dalal teaches the invention as discussed for claim 9 above and Kupratis further teaches the gas turbine engine is a turbofan ("The shaft 12 may be used to drive a load 16 such as a compressor, a fan, a compressor and a fan," [0023]) engine, in which a fan ([0023]) is on the LP spool ([0023]).
Claims 3, 4, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kupratis US 20060225431 and  Dalal  US 20180216526, as applied to claims 1 and 9 above, and further in view of Wadia 20090169362.
Regarding claim 3, Kupratis in view of Dalal teaches the invention as discussed for claim 1. However, Kupratis in view of Dalal does not teach wherein the method is performed in response to unsteady inlet flow is being detected.
Wadia teaches: wherein the method is performed in response to unsteady inlet flow is being detected ("Flow distortions in the inlet air flow 14 which enters the fan section 12 tend to cause flow instabilities as the air is compressed by the fan blades (and compression system blades) and the stall line 112 will tend to drop lower. As explained further below, the exemplary embodiments of the present invention provide a system for detecting the flow instabilities in the fan section 12, such as from flow distortions, and processing the information from the fan section to predict an impending stall in a fan rotor'' [0029] - showing that Wadia's system detects and process the information regarding impending a stall, which may lead to a surge).
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Kupratis in view of Dalal to include a system to detect unsteady inlet flow and respond accordingly, as taught by Wadia [0029], in order to "enable other systems in the engine which can respond as necessary to manage the stall margin of fan rotors and other compression systems by raising the stall line" as taught by Wadia [0029].
Regarding claim 4, Kupratis in view of Dalal teaches the invention as discussed for claim 1. However, Kupratis in view of Dalal does not teach wherein the method is performed when inlet distortion is detected. 
Wadia teaches the method is performed in response to inlet distortion being detected.. ("Flow distortions in the inlet air flow 14 which enters the fan section 12 tend to cause flow instabilities as the air is compressed by the fan blades (and compression system blades) and the stall line 112 will tend to drop lower. As explained further below herein, the exemplary embodiments of the present invention provide a system for detecting the flow instabilities in the fan section 12, such as from flow distortions, and processing the information from the fan section to predict an impending stall in a fan rotor'' [0029] - showing that Wadia's system detects and process the information regarding impending a stall, which may lead to a surge).
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Kupratis in view of Dalal to include a system to detect inlet distortion, as taught by Wadia [0029], in order to "enable other systems in the engine which can respond as necessary to manage the stall margin of fan rotors and other compression systems by raising the stall line" as taught by Wadia [0029].	
Regarding claim 11, Kupratis in view of Dalal teaches the invention as discussed for claim 9. However, Kupratis does not teach engine controller is configured to transfer the mechanical power upon detection of a condition indicative of unsteady inlet flow.
Wadia teaches detection of a condition indicative of unsteady inlet flow ("Flow distortions in the inlet air flow 14 which enters the fan section 12 tend to cause flow instabilities as the air is compressed by the fan blades (and compression system blades) and the stall line 112 will tend to drop lower. As explained further below, the exemplary embodiments of the present invention provide a system for detecting the flow instabilities in the fan section 12, such as from flow distortions, and processing the information from the fan section to predict an impending stall in a fan rotor" [0029] - showing that Wadia's system detects and process the information regarding impending a stall, which may lead to a surge. And also ""enable other systems in the engine which can respond as necessary to manage the stall margin of fan rotors and other compression systems by raising the stall line" as taught by Wadia [0029]" - showing that this detection system is connected to other parts of the engine that respond to the indications accordingly).
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Kupratis to include a system to detect unsteady inlet flow, as taught by Wadia [0029], and provide this information to Kupratis control system, in order to "enable other systems in the engine which can respond as necessary to manage the stall margin of fan rotors and other compression systems by raising the stall line" as taught by Wadia [0029], enabling the engine controller to respond as necessary.
Regarding claim 12, Kupratis in view of Dalal teaches the invention as discussed for claim 9. However, Kupratis in view of Dalal does not teach the engine controller is configured to transfer the mechanical power upon detection of a condition indicative of inlet distortion.
Wadia teaches detection of a condition indicative of inlet distortion ("Flow distortions in the inlet air flow 14 which enters the fan section 12 tend to cause flow instabilities as the air is compressed by the fan blades (and compression system blades) and the stall line 112 will tend to drop lower. As explained further below herein, the exemplary embodiments of the present invention provide a system for detecting the flow instabilities in the fan section 12, such as from flow distortions, and processing the information from the fan section to predict an impending stall in a fan rotor" [0029] - showing that Wadia's system detects and process the information regarding impending a stall, which may lead to a surge; and further ""enable other systems in the engine which can respond as necessary to manage the stall margin of fan rotors and other compression systems by raising the stall line" as taught by Wadia [0029]" - showing that this detection system is connected to other parts of the engine that respond to the indications accordingly).
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Kupratis  in view of Dalal to include a system to detect a condition indicative of inlet distortion, as taught by Wadia [0029], and provide this information to Kupratis control system, in order to "enable other systems in the engine which can respond as necessary to manage the stall margin of fan rotors and other compression systems by raising the stall line" as taught by Wadia [0029], enabling the engine controller to respond as necessary.
Claim  14 is rejected under 35 U.S.C. 103 as being unpatentable over Kupratis US 20060225431 and  Dalal US 20180216526, as applied to claim 9 above, and further in view of Schwent US 3971208.
Regarding claim 14, Kupratis in view of Dalal teaches the invention of claim 9. However, Kupratis in view of Dalal does not teach the engine is a geared turbofan engine, in which a fan is drivingly connected with the LP spool via a reduction gearbox,
Schwent teaches the engine is a geared turbofan engine (Col. 3, II. 19), in which a fan is drivingly connected with the LP spool via a reduction gearbox (" sun gear 18 attached to the low pressure shaft, planet gears 20 and a ring gear 22 which drives the fan 24 at the front of the engine'' Col. 3, II. 30~32).
It would have been obvious to a person having ordinary skill the art before the effective filing date of the claimed invention to modify Kupratis in view of Dalal to include a fan drivingly connected with the LP spool via a reduction gearbox, as taught by Schwent, in order to provide power from the LP spool to the fan and provide propulsive power to an aircraft.
Response to Arguments
	Applicant argues that Kupratis doesn’t teach a battery and its claimed uses and Dalal doesn’t rectify the deficiencies of Kupratis. As discussed above, the rejection has been reformulated to show how Kupratis in view of Dalal teaches the invention as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741    

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741